Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 04, 2017

The Court of Appeals hereby passes the following order:

A17D0553. NIGEL HARRISON v. THE STATE.

      In 2013, Nigel Harrison pled guilty to two separate indictments. He subsequently
filed what he styled as a “Motion to Vacate Conviction; Withdraw Plea and a New
Trial,” in which he asserted that his counsel had been ineffective. The trial court
dismissed the motion as untimely in an order entered on November 12, 2014. On May
25, 2017, Harrison filed this application for discretionary appeal in the Supreme Court,
which transferred it to this Court after finding that the order did not invoke the
Supreme Court’s jurisdiction. We likewise lack jurisdiction.
      The denial of a motion to withdraw a guilty plea may be appealed directly. See
Smith v. State, 283 Ga. 376, 376 (659 SE2d 380) (2008). Ordinarily, if a party applies
for discretionary review of a directly appealable order, we grant the application under
OCGA § 5-6-35 (j). To fall within this general rule, however, the application must be
filed within 30 days of entry of the order to be appealed. See OCGA § 5-6-35 (d);
Hill v. State, 204 Ga. App. 582, 582 (420 SE2d 393) (1992). The proper and timely
filing of an application is an absolute requirement to confer appellate jurisdiction upon
this Court. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Because
Harrison’s application was filed years after entry of the order he seeks to challenge,
this Court is without jurisdiction to consider this untimely application, which is hereby
DISMISSED.
Court of Appeals of the State of Georgia
        C l e r k ’ s                 O f f i c e ,
Atlanta,____________________
          08/04/2017
        I certify that the above is a true extract f rom
the minutes of the Court of Appeals of Georgia.
        Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                      , Clerk.